In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00007-CV

____________________


IN RE BROOKSHIRE BROTHERS, LTD.




Original Proceeding



MEMORANDUM OPINION
 Seeking to compel the trial court to limit the scope of a deposition Brookshire
Brothers, Ltd. filed a petition for writ of mandamus in this Court.  See Tex. R. App. P. 52. 
Relator subsequently presented the matter to the successor judge, who considered the matter
and issued a new order.  On February 9, 2009, relator notified the Court that it no longer
requests mandamus relief.  Accordingly, we dismiss this original proceeding without
reference to the merits.
	PETITION DISMISSED.
                                                                                        PER CURIAM

Opinion Delivered February 19, 2009

Before Gaultney, Kreger, and Horton, JJ.